Title: To George Washington from William Ellery, 14 February 1779
From: Ellery, William
To: Washington, George

Sir,
Philadelphia Febry 14th 1779

I very lately received a letter from Col. Greene inclosing an arrangement of his battalion. Agreeably to his request I laid it before the board of war, and am informed that the papers respecting it were transmitted to your excellency. This, and the finishing the arrangement of the Army being committed to you, render it, I presume, not improper that I should inclose both the letter and arrangement to you, as I now do, and am with great respect Yr Excellys most obedt hble Servt
William Ellery
